               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                         1:21-CV-73-MR-WCM

THOMAS ADAM COREY                           )
                                            )
              Plaintiff,                    )
                                            )                  ORDER
      v.                                    )
                                            )
                                            )
TJ MADDEN, and                              )
MELVEN LYTLE                                      )
                                       )
           Defendants.                 )
______________________________________ )

      This matter is before the Court on Plaintiff’s Application to Proceed in

District Court Without Prepaying Fees or Costs (the “Motion,” Doc. 2).

      On March 17, 2021, Plaintiff, appearing pro se, filed a Complaint for

Violation of Civil Rights (Prisoner Complaint) (Doc. 1). Plaintiff states that the

incidents that are the subject of the Complaint “did not happen in jail” but that

Plaintiff is “in jail now.” Id. at 4. However, Plaintiff has provided an address

(14 Hardee Drive, Savannah, Georgia, 31406) that does not appear to be

associated with a place of incarceration.

      The Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A, sets forth

certain screening requirements that apply when a litigant is incarcerated at

the time he or she files a civil complaint. See Johnson v. Thomas, No. 4:10-cv-

151-BR, 2011 WL 1344008, at *1 (E.D.N.C. April 8, 2011) (PLRA screening



           Case 1:21-cv-00073-MR Document 4 Filed 03/29/21 Page 1 of 3
requirements did not apply “because plaintiff was not a prisoner at the time he

brought the lawsuit”) (citing Michau v. Charleston County, S.C., 434 F.3d 725,

727 (4th Cir. 2006)(litigant who was civilly detained did not qualify as a

“prisoner” for purposes of the PLRA); Witzke v. Female, 376 F.3d 744, 750 (7th

Cir. 2004)(when deciding whether an individual is a prisoner within the

meaning of the PRLA, a court ‘must look to the status of the plaintiff at the

time    he     brings   his   suit’”));   see   also   Simpson   v.   Wilson,    No.

620CV02604JMCKFM, 2020 WL 7699698, at *2 (D.S.C. Oct. 6, 2020), report

and recommendation adopted, No. 6:20-CV-02604-JMC, 2020 WL 7695958

(D.S.C. Dec. 28, 2020); Jaros v. Illinois Dept. of Corrections, 684 F.3d 667, 668

n. 1 (2012).

       Additionally, the PLRA provides that “if a prisoner brings a civil action

... in forma pauperis, the prisoner shall be required to pay the full amount of

the filing fee....” 28 U.S.C. § 1915(b)(1). Thus, the PLRA “makes prisoners

responsible for their filing fees the moment the civil action or appeal is filed, ...

[and] by filing the complaint or notice of appeal, the prisoner waives any

objection to the fee assessment by the district court.” McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997) (citation omitted), overruled on other grounds

by Jones v. Bock, 549 U.S. 199 (2007); Hall v. Puett, No. 1:18-cv-44-MR, 2020

WL 8687418, at *1 (W.D.N.C. Sept. 2, 2020) (discussing PLRA and explaining

that “Plaintiff is required to pay the full filing fee in installments regardless of

                                           2

         Case 1:21-cv-00073-MR Document 4 Filed 03/29/21 Page 2 of 3
his indigency, and therefore, his request to waive the remainder of the filing

fee is denied”).

      In this case, it is not clear from Plaintiff’s filings whether Plaintiff was

incarcerated at the time he filed his Complaint and the undersigned finds that

such information is needed for Plaintiff’s Motion to be considered fully.

      IT IS THEREFORE ORDERED THAT, on or before Friday, April 9,

2021, Plaintiff shall file a Notice:

   1. Stating whether Plaintiff was incarcerated or detained in any facility

      because he was accused of, convicted of, sentenced for, or adjudicated

      delinquent for, violations of criminal law or the terms and conditions of

      parole, probation, pretrial release, or diversionary program at the time

      he filed the Complaint on March 17, 2021 and

   2. Providing Plaintiff’s current mailing address.




                                   Signed: March 29, 2021




                                          3

         Case 1:21-cv-00073-MR Document 4 Filed 03/29/21 Page 3 of 3
